UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 11-K X ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number(s):333-110395, 333-75468, 333-90540 and 333-146565 AUTOMATIC DATA PROCESSING, INC. RETIREMENT AND SAVINGS PLAN (Full title of the plan) Automatic Data Processing, Inc. One ADP Boulevard, Roseland, New Jersey 07068 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) Registrant’s telephone number, including area code:(973) 974-5000 Notices and communications from the Securities and Exchange Commission Relative to this report should be forwarded to: Michael A. Bonarti Corporate Vice President, General Counsel and Secretary Automatic Data Processing, Inc. One ADP Boulevard Roseland, New Jersey 07068 AUTOMATIC DATA PROCESSING, INC. RETIREMENT AND SAVINGS PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2010 3 Notes to Financial Statements as of December 31, 2010 and 2009 and for the Year Ended December 31, 2010 4-7 SUPPLEMENTAL SCHEDULE: Form 5500, Schedule H, Part IV, Line 4i—Schedule of Assets (Held at End of Year) As of December 31, 2010 8-26 SIGNATURE 27 Exhibit 23-1Consent of J.H. Cohn LLP All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Automatic Data Processing, Inc. Retirement and Savings Plan We have audited the accompanying statements of net assets available for benefits of Automatic Data Processing, Inc. Retirement and Savings Plan (the "Plan") as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Automatic Data Processing, Inc. Retirement and Savings Plan as of December 31, 2010 and 2009, and the changes in its net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the 2010 basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the 2010 basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the 2010 basic financial statements taken as a whole. /s/ J.H. Cohn LLP Roseland, New Jersey June 29, 2011 1 AUTOMATIC DATA PROCESSING, INC. RETIREMENT AND SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS CASH $ $ INVESTMENTS (Notes 3 and 4): Participant directed investments, at fair value RECEIVABLES: Notes receivable from participants Interest and dividends receivable Broker receivable for securities sold Participant contribution receivable Employer contribution receivable TOTAL RECEIVABLES TOTAL ASSETS LIABILITIES Broker payable for securities purchased Accrued expenses TOTAL LIABILITIES NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. 2 AUTOMATIC DATA PROCESSING, INC. RETIREMENT AND SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2010 ADDITIONS: Contributions: Participant $ Employer Total contributions Investment income: Net appreciation in fair value of investments (Note 3) Dividend income Interest income Total investment income Interest income on notes receivable from participants TOTAL ADDITIONS DEDUCTIONS: Benefits paid to participants ) Administrative and general expenses ) TOTAL DEDUCTIONS ) NET INCREASE IN NET ASSETS BEFORE TRANSFERS TRUST TO TRUST TRANSFERS IN NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ See notes to financial statements. 3 AUTOMATIC DATA PROCESSING, INC. RETIREMENT AND SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 AND FOR THE YEAR ENDED DECEMBER 31, 2010 1. DESCRIPTION OF PLAN The following description of the Automatic Data Processing, Inc. Retirement and Savings Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. The Plan is administered by a three-member committee (the “Plan Administrator”) appointed by the Board of Directors of Automatic Data Processing, Inc. ("ADP", the “Company” or the “Plan Sponsor”).JPMorgan Chase Bank, N.A. (“JPMorgan”) serves as custodian of the Plan. General—The Plan is a defined contribution plan established January 1, 1984 available to all eligible employees of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Contributions— Participant Contributions—As defined in the Plan document, participating employees who are deemed non-highly compensated (employees earning less than $110,000 in 2009), can contribute up to 35% of their compensation, subject to the maximum deferral limits under the Internal Revenue Code (“IRC”) (and certain special limits for Puerto Rico residents participating in the Plan).Participating employees earning more than these amounts (“Highly Compensated Employees”) can only contribute up to the amount determined by the Plan Administrator annually (currently 10% of their compensation).Participants who have attained age 50 before the close of the Plan year are eligible to make additional contributions (“Catch-Up Contributions”) up to the amount of $5,500 for 2010.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans (“rollover contributions”).Unless the employee elects otherwise, any employee hired on or after January 8, 2007 shall be automatically enrolled as a participant in the Plan after sixty days of employment at a deferral rate of 3% of compensation. These contributions will be invested in the JPMorgan SmartRetirement Fund that corresponds to their estimated retirement date.Participant contributions during the year ended December 31, 2010 include $7,420,916 of rollover contributions. Matching Employer Contributions—Effective January 1, 2009, the Company contributes an amount equal to 50% of the first 6% of each participant’s salary deferral election to the Plan. Once a participant has contributed to the Plan for 60 months, the Company’s matching contribution increases to an amount equal to 70% of the first 6% of a participant’s salary deferral election.Participants must be actively employed on December 31 of a given year to receive the matching contribution for that year.Matching contributions are not made on the employee catch-up contributions. Limitations—In addition, there are contribution limitations set forth in the IRC, which the Plan must satisfy. Participant Accounts—Individual accounts are maintained for each Plan participant.Each participant’s account is credited with the participant’s contribution, an allocation of the Company’s contribution, and an allocation of Plan gains or losses.Account balances are valued at fair market value, and are adjusted daily to reflect the net investment income of Plan investments.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Investments —Investments in the Plan consist of various investments which include the ADP Stock Fund, separately managed accounts, commingled trusts, mutual funds, and money market funds. The Seix Intermediate Bond Fund, the Columbia Dividend Value Fund, the Montag & Caldwell Large Cap Growth Fund and the American Century Small Cap Value Fund are separately managed accounts, with underlying investments that include investments in publicly traded common stock, government bonds, corporate bonds and various other bond issues.The UBS S&P 500 Index Fund, the BlackRock Russell 2000 Growth Fund(which was formerly known as the Barclays Russell 2000 Growth Fund), the JPMorgan SmartRetirement Income Fund, the JPMorgan SmartRetirement 2010 Fund, the JPMorgan SmartRetirement 2015 Fund, the JPMorgan SmartRetirement 2020 Fund, the JPMorgan SmartRetirement 2030 Fund and the JPMorgan SmartRetirement 2040 Fund are commingled trusts.The Western Asset Institutional Government Reserves Fund is a money market fund.The Artio International Equity - Institutional Fund is a mutual fund.The JPMorgan U.S. Government Short-Term Investment Fund is a money market fund used to invest residual cash and is not participant directed. Participants direct the investment of their contributions and matching employer contributions into the 15 various investment options offered by the Plan.Effective January 1, 2009, matching contributions are deposited into participants’ accounts each pay period and are made pursuant to their individual investment election on file at that time. Vesting—Participants are immediately vested in their contributions, including salary deferral and rollover contributions.Matching Company contributions are vested as follows: Less than two years of service from date of hire0% Two but less than three years of service from date of hire50% Three or more years of service from date of hire100% Payment of Benefits—In general, employee and employer contributions must remain in the Plan until the later of the attainment of age 65 or the end of employment.The employee may elect to begin taking in-service distributions anytime after the attainment of age 70. On termination of service, a participant can receive a lump-sum amount equal to the value of the vested portion of his or her account.Alternatively, he or she can elect to defer payment if the total of the participant’s vested account balance is more than $1,000.The balance in the participant’s ADP Stock Fund account can be distributed as whole shares of Company common stock (“Company Stock”) or as cash equivalent to the fair market value of the Company Stock at the date of distribution.Effective June 1, 2009, the Plan was amended to reflect certain provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001.Pursuant to this amendment, if the total of the participant’s vested account balance is more than $1,000 but less than or equal to $5,000 on termination of service, and the participant has not elected to receive a lump-sum amount, ADP will automatically roll over the vested account balance to an individual retirement account (“IRA”) established with The Bancorp Bank.Fees and expenses for the IRA will be charged against a participant’s account unless he or she contacts the IRA provider and requests to make payment of the fees out-of-pocket. Trust to Trust Transfers In – Effective November 15, 2010, the Cobalt Group, Inc. 401(k) Profit Sharing Plan merged into the Plan in connection with the acquisition of the Cobalt Group by the Company during the year ended December 31, 2010.Transfers of $25,186,791 are included in Trustto Trust Transfers In in the accompanying Statement of Changes of Net Assets Available for Benefits. Effective December 1, 2010, the Workscape Employee Retirement Savings Plan merged into the Plan in connection with the acquisition of Workscape, Inc. by the Company during the year ended December 31, 2010.Transfers of $21,014,667 are included in Trust to Trust Transfers In in the accompanying Statement of Changes of Net Assets Available for Benefits. Forfeitures—Upon termination of a participant’s employment for reasons other than death before the attainment of age 65, the participant will be entitled to receive the vested portion of their account balance.The nonvested portion of the participant’s account balance will be forfeited, and will be used to pay Plan expenses as well as to reduce the amount of future Company contributions pursuant to the Plan document.The amount of unused forfeitures as of December 31, 2010 and 2009 amounted to $1,648,590 and $2,766,275, respectively.For the year ended December 31, 2010, amounts used to pay administrative expenses amounted to $853,080, and the amount used to reduce employer contributions was $3,454,918. Notes Receivable from Participants—Plan participants may borrow funds from their account up to a maximum of $50,000 or 50% of their account balances, whichever is less, subject to certain limits and conditions.Outstanding loans are secured by the participant’s interest in the Plan and bear interest at rates ranging from 4.25% to 10.5%, which are commensurate with local prevailing rates at the time funds are borrowed, as determined by the Plan Administrator.Loans are generally repaid through payroll deductions or, at the option of the participant, may be prepaid in total. Participants’ loan repayments and any interest due are paid into the participants’ account. Employee Stock Ownership Plan Component– The Plan was amended effective January 1, 2002, to designate a portion of the Plan as an employee stock ownership plan (“ESOP Component” or “ESOP”) which was designed to comply with IRC Section 4975 (e) (7) and the regulations thereunder, and Section 407(d) (6) of ERISA.The ESOP is defined as the portion of the Plan derived from (a) account balances invested in Company Stock and (b) all contributions made to the Plan after December 31, 2001 as further defined in the Plan amendment.The principal purpose of the ESOP Component is to provide participants an ownership interest in the Company.The following includes main highlights of the ESOP Component.Participants should refer to the Plan document for more information. Investments in Company Stock – The ESOP Component will be invested primarily in Company Stock.Purchases of Company Stock may be made in the open market or, to the extent permitted by law, directly from the Company or shareholders of the Company.All purchases of Company Stock shall be made at prices that do not exceed the fair market value of such Company Stock, as determined by the Plan custodian at the time of purchase. Dividends on Company Stock – Dividends paid by the Company with respect to shares of Company Stock held by the ESOP Component shall either be paid in cash directly to the participants, or pursuant to the participant’s election, dividends can be reinvested in the ESOP Component.All cash dividends are paid out on a quarterly basis. If an election is made by a participant to receive a distribution in cash of dividends paid on Company Stock, then such dividends shall be held in a money market fund pending distribution. Vesting – A participant will be 100% vested in their salary deferral and rollover contribution accounts and in any dividends paid on or after April 1, 2002 on Company Stock held in accounts. Payment of Benefits – Payments to participants from the ESOP Component will be made in accordance with provisions as stated in the Plan document and amendments thereto regarding the payment of benefits from the Plan. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following are the significant accounting policies followed by the Plan: Basis of Accounting—The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Risk and Uncertainties—The Plan utilizes various investment instruments including U.S. Government agency securities, debt securities of companies with strong credit ratings from a variety of industries, and in various equity securities, including Company Stock.Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the financial statements. Income Recognition—Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. For mutual fund/money market fund investments, including the Columbia Dividend Value Fund, Artio International Equity Fund- Institutional Fund, and Western Asset Institutional Government Reserves Fund, management fees and operating expenses are reflected in the net asset value of the funds on a daily basis and are not reflected separately. Management fees for the separately managed accounts and comingled trusts are accrued ona daily basis, reflected in the daily unitized price, and paid on a quarterly basis.Consequently, management fees are reflected as a reduction of investment return for such investments. Fair Value of Investments—See Note 4 - “Fair Value Measurements.” Fair Value of Other Financial Instruments—The carrying amount of receivables and liabilities approximates fair value. Notes Receivable from Participants—Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based upon the terms of the Plan document. Payment of Benefits—Benefits payments to participants are recorded upon distribution.At December 31, 2010 and 2009, amounts allocated to accounts of individuals who had elected to withdraw but had not yet been paid totaled $273,899 and $215,936, respectively. Recently Issued Accounting Pronouncements—In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2010-6, “Improving Disclosures about Fair Value Investments.”ASU 2010-6 amends the disclosure requirements in Accounting Standards Codification (“ASC”) 820.10 “Fair Value Measurements and Disclosures,” which the Plan adopted on January 1, 2008, and requires new disclosures regarding transfers in and out of Level 1 and Level 2 asset categories as well as more detailed information for the Level 3 reconciliation of activity, if required.Since the Plan adopted ASC 820.10, the Plan has not had any transfers in or out of Level 1 or Level 2.ASU 2010-6 also clarifies existing disclosure requirements regarding the level of disaggregation expected, valuation techniques and inputs to fair value measurements.ASU 2010-6 is effective for annual reporting periods beginning after December 15, 2009.The adoption of this guidance for the Plan year ended December 31, 2010 did not have a material impact on the Plan's financial statements.See Note 4 - “Fair Value Measurements.” In September 2010, the Financial Accounting Standards Board issued ASU 2010-25, “Reporting Loans to Participants by Defined Contribution Pension Plans.”This guidance clarifies the classification and measurement of participant loans by defined contribution pension plans.Participant loans are required to be classified as notes receivable from participants (rather than investments) and must be measured at their unpaid principal balance plus accrued but unpaid interest.This guidance, which must be applied retrospectively, is effective for years ending after December 15, 2010.The Plan adopted this guidance during the Plan year ended December 31, 2010.The prior period amount has been reclassified in the accompanying financial statements to conform to the current presentation.The adoption of this guidance for the Plan year ended December 31, 2010 did not have a material impact on the Plan's financial statements. 4 3. INVESTMENTS The investments of the Plan as of December 31, 2010 and 2009 are summarized as follows: Investments, at fair value: Artio International Equity Fund - Institutional Fund $ * $ * ADP Common Stock, 5,403,929 shares and 5,497,108 shares, respectively * * Seix Intermediate Bond Fund Western Asset Institutional Government Reserves Fund * * UBS S&P 500 Index Fund * * Columbia Dividend Value Fund Montag & Caldwell Large Cap Growth Fund BlackRock Russell 2000 Growth Fund * * JPMorgan SmartRetirement 2020 Fund * * American Century Small Cap Value Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2040 Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement Income Fund JPMorgan U.S. Government Short-Term Investment Fund Fidelity Managed Income Portfolio - Broadridge Company Stock, 117 shares Trusco Small Cap Growth Fund - Total Investments $ $ *Investments held that represent 5% or more of the Plan’s net assets available for benefits at the end of each of the respective years.For separately managed accounts (Seix Intermediate Bond Fund, Columbia Dividend Value Fund, Montag & Caldwell Large Cap Growth Fund and American Century Small Cap Value Fund), underlying investments are used to make such determination. During the year ended December 31, 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value as follows: BlackRock Russell 2000 Growth Fund $ UBS S&P 500 Index Fund American Century Small Cap Value Fund ADP Stock Fund Columbia Dividend Value Fund JPMorgan SmartRetirement 2020 Fund Artio International Equity – Institutional Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2040 Fund Montag & Caldwell Large Cap Growth Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement Income Fund Trusco Small Cap Growth Fund Western Asset Institutional Government Reserves Fund Seix Intermediate Bond Fund Net appreciation in fair value of investments $ 4.FAIR VALUE MEASUREMENTS On January 1, 2008, the Plan adopted ASC 820.10 for assets recognized or disclosed at fair value on a recurring basis.The guidance in ASC 820.10 clarifies the definition of fair value, establishes a framework for measuring fair value, and expands the disclosures on fair value measurements.ASC 820.10 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants.ASC 820.10 establishes market or observable inputs as the preferred source of fair value, followed by assumptions based on hypothetical transactions in the absence of market inputs. The valuation techniques required by ASC 820.10 are based upon observable and unobservable inputs.Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Plan’s market assumptions. These two types of inputs create the following three-level hierarchy to prioritize the inputs used in measuring fair value.The levels within the hierarchy are described below with Level 1 having the highest priority and Level 3 having the lowest priority. Level1 Fair value is determined based upon closing prices for identical instruments that are traded on active exchanges. Level2 Fair value is determined based upon quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; or model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Fair value is determined based upon significant inputs to the valuation model that are unobservable. Plan investments included in Level 1 are valued using closing prices for identical instruments that are traded on active exchanges.Plan investments included in Level 2 are valued based upon the closing price fair values of the publicly traded underlying investments. 5 4.FAIR VALUE MEASUREMENTS (continued) The following tables present the investments of the Plan measured at fair value at December 31, 2010 and 2009.See Note 3 - “Investments” for additional disclosure related to investments. As of December 31, 2010 Asset Class Level 1 Level 2 Total Equity Securities: ADP Common Stock $ $
